The opinion of the court was delivered hy
Dunbar, J.
This is a proceeding originally instituted hy the city of New Whatcom to re-assess certain property under the provisions of ch. XOV, Session Laws 1893. Appellant filed its objections to said proposed re-assessment, and appeared before the council in support thereof, and thereafter appealed to the superior court of Whatcom *497county, "Washington, from the alleged final order made by the council of respondent city fixing and establishing the amounts to' be assessed against the property of appellant. The superior court dismissed said appeal for the reason that it was prematurely taken.
A very painstaking and learned brief has been filed by the appellant, who strenuously argues that under the reassessment act and the laws in relation to appeals, the council had approved and confirmed the re-assessment roll prior to the appeal, and that therefore the appeal was not premature. But, without especially answering all the arguments presented, we think the order of the superior court must be sustained. Sec. 8 of the law providing for re-assessment (Session Laws 1893, p. 230), under which this proceeding is brought, is as follows:
“Any person who has filed objections to such new assessment or re-assessment, as hereinbefore provided, shall have the right to appeal to the superior court of this state and county in which such city or town may be situated.”
And section 9 provides that
“ Such appeal shall be made by filing a written notice of appeal with the clerk of such city or town within ten (10) days after such new assessment or re-assessment roll shall have been approved and confirmed by the council,” etc.
So that the question for determination here is, was the new assessment or re-assessment approved and confirmed prior to the passage of ordinance bío. 318, an ordinance which was passed for the purpose of approving and confirming the assessment and proceedings thereunder. And it is conceded that this appeal was taken before the passage of this ordinance. The statute, then, clearly providing when such an appeal may be taken, it must be conceded that an appeal will not lie until the assessment roll has been approved and confirmed by the city council. Ordi*498nance No. 301 provides the method adopted by the city for making the re-assessments and provides how the re-assessment roll shall be approved and confirmed. Among other things it provides as follows:
“After equalizing said assessment roll as provided in section 7, of this ordinance, the city council shall pass and adopt its ordinances, approving and confirming the proceedings in making such assessment, or re-assessment, as corrected by them, and their decision and order shall be a final determination of the regularity, validity and correctness of said assessment or re-assessment to the amount thereof, levied on each block, lot or tract of land, in said assessment district. ...”
This ordinance having provided in unmistakable terms that the re-assessment roll should be confirmed and approved by ordinance, and the re-assessment roll having been confirmed and approved by ordinance No. 348 in strict conformity with the provisions of ordinance No. 301, we see no escape from the conclusion that the assessment or re-assessment was not approved and confirmed until the passage of ordinance No. 348; provided, of course, the city council possessed the authority to pass an ordinance directing the manner in which its assessments should be approved and confirmed. And we think there can be no question that the law is well settled in that regard.
The judgment appealed from is affirmed.
Scott, O. J., and Keavts, Anders and Gordon, JJ., concur.